Case 2:21-cv-04954 Document 1-9 Filed 06/17/21 Page 1 of 5 Page ID #:58




       EXHIBIT 9
                                                                                                                                                                                                     Case 2:21-cv-04954 Document 1-9 Filed 06/17/21 Page 2 of 5 Page ID #:59




ii                                                                                                                                                                                                                                                                                                                   app        our        to report
                                                                                                                                                                                                                                    Information                                        lre<oe i•led an alert titled Californ ia Election Center. She reported, the
                                                                                                                                                                                                                                                                                                 has incorrect information regarding the Election , particu larly
                                                                                                                                                                                                                                                                                               date of the Election.
     9/16/20                                                                                                                                                                  i'll vote for biden if one of his supporters    Solicitation                                  11:00AM                 see images attac hed. There is a thread we're reporting on                                  removed post.
                                                                                                                                                                        me $500 dollars. if you're a biden supporter and                                                                            - that's been screen shot and is circu lating on Facebook.
                                                                                                                                                                        to not send me $500 you're voting for trump.                                                                   IF<lce•book''s notes reportable content as: any offers to buy or sell
                                                                                                                                                                                                              0217971982Ei9 l                                                                     with cash or gifts so flagg ing with you as well in hopes of
                                                                                                                                                                                                                                                                                       llirrlitirlo its spread . It is a crime under state and federal law to solicit
                                                                                                                                                                                                                                                                                                or receive any consideration/money in exc hange for voting ,
                                                                                                                                                                                                                                                                                       lvo·tino for someone , or not voting for someone.

                                                                                                                                                                                        i              group                                                                                                   you              i                          a user
                                                                                                                                                               lridleslhare drivers in the SF Bay area. A user going by                                                                limol ie.s having voted with multiple ballots (screenshots attached).
                                                                                                                                                                      O'Bryan" claims to have obtained, and implies                                                                              we investigate interna lly, we recommend it be taken down as
                                                                                                                                                               l h,:~;; v::o~t~ed , mu ltiple ballots with the aim of defeating
                                                                                                                                                                       51
                                                                                                                                                                                                                                                                                          is a misrepresentation of legal methods for voting . Report: "I'm a
                                                                                                                                                               IF         i 22. In a reply to a comment on the post,                                                                   lm••mloer of a private Facebook group for rideshare drivers in the SF
                                                                                                                                                                     user says it's "not like [they] registered [their] dogs                                                                  area . A user going by "DC O'Bryan" claims to have obtained ,
                                                                                                                                                                    get extra ballots. " I don';t know whether all of it is                                                                   implies having voted , multiple ba llots with the aim of defeating
                                                                                                                                                                     foolish hot air meant to provoke. If it is, a ca ll from                                                          IPr•op<>s itiic>n 22 . In a reply to a comment on the post, the user says
                                                                                                                                                                    official might get the point across that you don't                                                                      "not I ke [they) reg istered [the ir] dogs to get extra ba llots ." I
                                                                                                                                                                      about election fraud. If it's not, and they're rea lly                                                                  ; know whether all of it is just foolish hot air meant to provoke.
                                                                                                                                                               lst•upid enoug h to write about criminal behavior online,                                                                     is, a ca ll from an offic ial might get the point across that you
                                                                                                                                                                      please see that they're prosecuted. Screenshots                                                                          joke about election fraud . If it's not, and they're really stupid

                                                                                                                                                               ~~;~;::~l l :;h~e·;re~:' o·!ll~ v61oGZCITt>H<jNI1~lr7 Permanent
                                                                                                                                                                                                                                                                                       ler•ouoh to write about crimina l behavior on line , then please see that
                                                                                                                                                               1~                                                                                                                      lth.ev'r• prosecuted . Screens hots viewable here :
                                                                                                                                                                                                                                                                                                                I                        Permanent link to the
                                                                                                                                                                                                                        li
                                                                                                                                                                                                                                                                                                                                                    li


     10/28/2020                                                                                                                                                    the post voters are being asked to gerrymander and                     Suppression   il        0/29/20   12:20 PM         want to flag t his lnstagram post from : @Screenplaywale . ln the post                    removed.                          PM
                                                                                                                                                                        suppress their "trump supporting father's                                                                                are being as ked to gerryma nder and vote r suppress t heir "t rump
                                                                                                                                                               lb<lllots"" . This is a clear example of voter suppression                                                              l;o ;ppc•rt l>>g father's ballots" . This is a dea r exam ple of vote r s uppress io n
                                                                                                                                                                      we are concerned about the spread of                                                                                    we a re concerned abo ut t he spread of mis info rmation t his may cause
                                                                                                                                                               lmiisirlfo•·m;ati<>n this may cause as well as the distrust                                                                  well as the dist rust in t he vot ing process a nd security of ballots th is may
                                                                                                                                                                   the voting process and security of ballots this may                                                                 lpnMct as wel l. Purposefully losing o r destroying and keeping someone
                                                                                                                                                               lpres,,ntas well. Purposefu lly losing or destroying and                                                                        exercising t he ir right t o vote is a crime.
                                                                                                                                                               lke,.p·ing someone from exerc ising their rig ht to vote is
                                                                                                                                                                  crime. https ://www. instag ram. com/p/CGOax- YADMs/




                                                                                                                                                                             il    i   i                                     our                                                                                                    post:                                                                  post.
                                                                                                                                                                       Draining the swamp.                                                                                                                                                           from user
                                                                                                                                                               IF<>rrrJeractress claims all CA voters are now                                                                          ~ ~~::~r::hx~~~;· In the video     - the participants claim that Gavin
                                                                                                                                                               IPe"rrlanently vote-by-ma il in video                                                                                   1~           changed everyone's voting status to automatic, permanent
                                                                                                                                                                                                                                                                                               in votes. We are concerned for the spread of this
                                                                 '
                                                                 0
                                                                                                                                                                                                                                                                                            i              as it already has upwards of 40K views.
                                                                                                                                                                                                                                                                                              truth is that because of COVID-19, California passed a law to
                                                                                                                                                                                                                                                                                                every active, registered voter a vote-by-mai l ballot for the
                                                                                                                                                                                                                                                                                       IN<>ve:ml>er3rd election, and on ly the November 3rd election. Th is
                                                                                                                                                                                                                                                                                                not change individuals voter preferences permanently and this
                                                                                                                                                                                                                                                                                                               of the method to vote/register this year has the
                                                                                                                                                                                                                                                                                                                            and confusion.
                                                                                                                                                                                                                                                                                                                    i                   I i               i
                                                                                                                                                                                                                             This                                                      lprefe•re11ce of Californ ia voters has been changed by Governor
                                                                                                                                                                                                                                                                                       I N<>w:;orn . This is incorrect.

                                                                                                                                                                                                                                                                                       ~ ~~:·:'~::~th is year, Governor Newsom issued an executive order that
                                                                                                                                                                                                                                                                                       lci           California's cou nties to send every active, registered voter
                                                                                                                                                                                                                                                                                            vote-by-mail ballot ahead of the November 3, 2020 General
                                                                                                                                                                                                                                                                                       IEI<•ctii on. This Executive Order was followed up by AB860, which
                                                                                                                                                                                                                                                                                                signed into law by Governor Newsom.

                                                                                                                                                                                                                                                                                             i order on ly pertains to the November 3, 2020 General Election.
                                                                                                                                                                                                                                                                                               permanent voting preference of voters has not been changed.
                                                                                                                                                                       order on ly pertains to the November 3, 2020
                                                                                                                                                               IG,,m>ral Election. The permanent voting preference of                                                                            will also be in-person voting options available to any
                                                                                                                                                               lvo•te•·s has not been changed.                                                                                         IC••Iif,>rndan voter that wou ld like to vote in-person.

                                                                                                                                                               m,.,• will also be in-person voting options ava ilable to
                                                                                                                                                                   Californian voter that wou ld like to vote in-person.

      1/12/2020       PM         every Ca lifornia ballot. Election fraud is rampant nationwide and we all know California is one of the cu lprits. Do it to            Fraud. Aud it every Californ ia ballot. Election                  Fruad                   1/17/20   12:31 PM      i, We wanted to flag this Twitter post:                                                         flagged as misinformation.
                           protect the integrity of that state's elections                                                                                             is rampant nationwide and we all know Californ ia                                                               Ihtlp s 1/hviitler.com! DC D raino/s tatus/ 1327073866578096 129
                                                                                                                                                                    one of the cu lprits. Do it to protect the integrity of                                                                     user @DC Draine. In this post user claims California of be ing
                           https://twitter.com/DC Draino/status/13270738665780961 29                                                                                  state's elections                                                                                                    cu lprit of voter fraud , and ignores the fact that we do audit votes.
                                                                                                                                                                                                                                                                                            i is a blatant disregard to how our voting process works and
                                                                                                                                                                                                                                                                                       lcneal:es dis information and distrust among the general public .

     10/31 /2020           .ll....~·-············- .......,,,,,.,..,.w ------------------------------------r:~~p~o~st~l~ie~s~a~b~o~u~t:v~o~te=r~r~e~g~is~t~ra~t~io~n~p~r~o~c~e!d~u~re~s,,--rOiE:riRf.e~g~isSit~raaitii<io>rn1~C.;<tQ'U.i8il3i~c-rco~/3~1Di22oo22oo-1f12~:~3~6~P~Mi1'--~~~~~d!e~t~a~il~s~:~=~::::::~~:~::~:~jrwiittefi<;oiCc~k~e~d<ai<c:Cc:Cowu~nlt_ _ _ _1;e,;;;;v.;j--r~1/~1-----r43'PA~MX""--1------~
                           Thoy
                               ~~ ..--tVERrtmE
                           · ..ro9""'           ·- ·~- l ~-·oogO DMV-
                                          -· ·-""'o"'oalty        ··-                                                                                          ldi111ir1 isl1ino trust in our elections and threatening                                                                                   .com/RoxieCorleone/status/13223665498359644 16 1
                                                                                                                                                                               integrity. "
                           e o• ... ,_• •,,..,_.
                           -· ·-..,..~    . ,....., .....
                           .,.,.~-c•----"-' """ ,,...

                            --·""''""'"""'""'"'"'"'-"""'·""'
                                                            _ , _~_   .... _                                                                                                  6
                                                                                                                                                                                   .com/RoxieCorleone/s tatus/ 132236654 98                                                                    post lies about voter registration procedures, diminishing
                                                                                                                                                                                                                                                                                               in our elections and threatening elections integrity.
                            --~
                           '--"""''"''"'""'                                    0
                           Q •    t ...... ~""'"'"'""-"

               ~
                --~~G)Qt~--~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~----------------------~
                                                                                                                                                                                                                                                                                                                                                                                        our       i
                                                                                                                                                                                                                                                                                                                                                                                l •:~:,~~;,~for breaking our rules
                                                                                                                                                                  fuc ing: of inactive voters receiving ballots
                                                                                                                                                                 Millions                                                                                                              IT"""''' provides misinformation about Ca lifornia ballots will all have                 Ir            civic integrity. Please
                                                                                                                                                                 USPS alarm not all ballots will be rece ived on time                                        II                        lerrors due to registered voters receiving mai l ballots.                                         in mind , the account owner
                                                                                                                                                                 Voter fraud as seen by the home less br bing                                                                                                                                                                            have the option to take the
                                                                                                                                                               IPrepare yourself for what is coming                                                                                                                                                                             la<:tic,ns we've requested to have
                                                                                                                                                                    latest [[]                                                                                                                                                                                                       i account un locked. Th is can
                                                                                                                                                                                                                                                                                                                                                                                lin<olu<le deleting the Tweets that
                                                                                                                                                                                                                                                                                                                                                                                ~ ~;:~~.~~:   the ru les , or updating
                                                                                                                                                                                                                                                                                                                                                                                1~            account information.

                                                                                                                                                                                                                                                                                                                                                                                        our       i
                           in blue states because Democrats have terr ble leaders hip and love to cheat.                                                       lre<oei\<ed two (2) ballots in the ma il. A system of mass                                                                            i                                                             l •:~:,~~;,~for breaking our rules
                                                                                                                                                                      outs does not work as there are many mistakes                                                                    IToo•••t provides misinformation about Ca lifornia ballots will all have lr               civic integrity. Please
                           https://twitter.com/moll1021 /status/1313874 739903954949                                                                                 high potential for fraud. This is especially evident                                    II                        lerrorsdue to registered voters receiving mai l ballots. And also                    in mind , the account owner
                                                                                                                                                                   blue states because Democrats have terrible                                                                         l s;::\~.~;·::system of mass mail outs does not work as there are many               have the option to take the
                                                                                                                                                               lleo•d••rsh i p and love to cheat.                                                                                      lr             and high potential for fraud . This is especially evident in la<:tic,ns we've requested to have
                                                                                                                                                                                                                                                                                                states because Democrats have terrible leadersh ip and love to          i account un locked. Th is can
                                                                                                                                                                                                                                                                                                                                                                   lin<olu<le deleting the Tweets that
                                                                                                                                                                                                                                                                                                                                                                                ~ ~;:~~.~~: the ru les , or updating
                                                                                                                                                                                                                                                                                                                                                                                1~            account information.

                                                                         II        were              not               were                                                                                                                                                                                                                                                                            post.
                                                                                                                                                                         County votes were fraudu lent in 2018. 343                                                                    lerrorsdue to registered voters receiving mai l ballots.
                           https ://twitter. com/sandyleevincenUstatus/131 0407902511935488                                                                          , 678 likes as of 10:25am 9/28.




                                                                                                                                                                                                                                                                                                                                                                                                                              1/4
Case 2:21-cv-04954 Document 1-9 Filed 06/17/21 Page 3 of 5 Page ID #:60




                                                                          2/4
                                                                                                                                                                                                                       Case 2:21-cv-04954 Document 1-9 Filed 06/17/21 Page 4 of 5 Page ID #:61




                                                                                                                                                                                i           i                                                                                                                                                         I   'Dobll•                                                               Sodol Medio ,      i                                    Dote I   Time I
                        11:22:00 PM                                                                                                                                                        i.,. Yes, he did. I plan onvo.1ing :                             i .,                                                         112:47 PM       ,w•••                      you can vote more than once, promotes i          I in       Post still up as of 12/7 9:30 AM      jNo   i   Taken
                                                                                                                                                                              i        I can on ly vote once in my state because we                                                "-                                                         I       i      process, and ind icates attempt at voter fraud which is
                                                                                                                                                                           Ihave to show I D. But, I'm flying to Cal iforn ia where I'll                                                                                                 i l lf:>n.:~l    All of which could lead to voter supporession .
                                                                                                                                                                           Ivote as many times as I can, plus I should be able to
                                                                                                                                                                           Isend in quite a few ma il-in ba llots.
                                                                                                                                                                                                                                                                          '"
                                                                                                                                                                                                                                                                         re~
                                                                                                                                                                           !How about you?
                                                                                                                                                                           I htl:ps://oNi11er.com/vvvmfa lcon21 /status/1304 304292552
                                                                                                                                                                           ion"""
           11 /3/2020   6:47AM                                                                                                                                                      i, · ~
                                                                                                                                                                                    fraud in Dem States California Cheating,          !Voter Fraud                                           '" ' 729 11:    1/3/2020    11:10AM       We wanted to flag this Twitter post:                                                    nanKs for your report. After our                          1/4     j2:01 AM
                                                                                                                                                                                        i, ·~·
                                                                                                                                                                                        They give me paper to fill out Then I scan it                                                                                                lhttps //hNiitter.com/JanePK/status/1323637872310714369 from user                      lre•, i •ew, we've locked the account
                                                                                                                                                                           jinto a scanner This is stored in a hard drive This hard
                                                                                                                                                                                                                                                                                   ::.:-:                                            ~ ~.~~:::::Kh. in th is post user claims election offic ials will use                   for breaking our rules. Please
                                                                                                                                                                           Idrive will be loaded into internet on Election Day They                                                                                                  lc I         hard drive to commit election fraud . This accusation can                  ~eep in mind , the account does
                                                                                                                                                                           jean reject this hard drive and load the ir default hard                                                                                                    lead to voter distrust and should be addressed accordingly.                           have the option to take the
                                                                                                                                                                           jdrive                                                                                                                                                                                                                                           la<:tii c•ns we've requested to have
                                                                                                                                                                                                                                                                                                                                                                                                                             their account unlocked. Th is can
                                                                                                                                                                                                                                                                                                                                                                                                                             i           deleting the Tweet(s) that



                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                ;:~~~~~: the rules , having their
                                                                                                                                                                                                                                                                                                                                                                                                                                         features be temporarily
                                                                                                                                                                                                                                                                                                                                                                                                                                li        or updating specific
                                                                                                                                                                                                                                                                                                                                                                                                                                i              on the ir account.

                                                                                                                            ~~~~~~~~~~~~fuli~~j~No:::~~~i~use~d.an~;a~
                                                                                                                                                                    lias;~
                                                                                                                                                                        whe~nl~vot:i~g~~i~npe:rs:on~.~No~1W~terr~FraMJud----~~~~~~1~199~9:l1VY:W2c~--~~
                                                                                                                                                                                                                                                      4:30~1P~M----r---------------------------------ln~n~anK~s;~rory~ouUrr~~p~ar·nrt~.A~fter~o~urriR<miD¥e~--~11~
                                                                                                                                                                                                                                                                                                                                                                /4 ----r-i44:32
                                                                                                                                                                                                                                                                                                                                                                            :33l0WAM~--r-------r-
                                                                                                                            =                                              Iid needed so it was easy. Thinking of going back later                                                 ::__-:                                                                                                                        I revil e:w, we've locked the account
                                                                                                                                                                           !today if the lines arent too long.                                                                                                                        We wanted to flag this Twitter post:                                        for breaking our rules. Please
                                                                                                                                                                                                                                                                          >R.                                                        lhttps //hNiitter.com/dailyTI3/status/1323708441127350272                     keep in mind , the account does
                                                                                                                                                                                                                                                                         ia:ref]                                                      Fr~m user @da ilyTI3. In th is post user claims he used an alias             have the option to take the
                                                                                                                                                                                                                                                                                                                                      when voting in person. No ID needed so it was easy. Thinking of            la<:tii c•ns we've requested to have
                                                                                                                                                                                                                                                                                                                                      go i ~g back later today if the lines aren't too long. This is voter fraud their account unlocked. Th is can
                                                                                                                                                                                                                                                                                                                                      and needs to be address accordingly.                                         i          deleting the Tweet(s) that



                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                ;:~~~~~: the rules , having their
                                                                                                                                                                                                                                                                                                                                                                                                                                         features be temporarily
                                                                                                                                                                                                                                                                                                                                                                                                                                li        or updating specific
                                                                                                                                                                                                                                                                                                                                                                                                                                i              on the ir account.

                        7:50AM                                                                                                                                                                   I pi.c •              1words •          l and  1Drop Box                                                                112:19 AM     Hello, .I'd like to report this tweet:                                   1 vv llll:::l            post. After our                                10/6     j12:07 AM
                                                                                                                                                                                             i         vote in person no one is watch ing these                                    "-                                                I https 1/hNiitter.com/Brian Good life/s tatus/1309505665048567816      I revil e:w, we've locked the account
                                                                                                                                                                                                       .com/ BrianGoodlife/status/130950566504                                                                                         from user @BrianGoodlife. The post presents misinformation and it for breaking our rules regarding

                                                                                                                                                                                                                                                                          '"                                                           is also inaccurate and misrepresents voter rolls , ballot collection,   civic integrity.
                                                                                                                                                                                                                                                                         re~                                                           and the security and safety of drop boxes. Leading to potential       ~ ~:~~;~:keep in mind, the account
                                                                                                                                                                                                                                                                                                                                     l c:,~~:~~~~·~ with the publ ic. User routine ly posts misinformation   I<               does have the option to
                                                                                                                                                                                                                                                                                                                                     l r· -~· i .. ~ the election/voting and continues to post that mail in    take the actions we've requested
                                                                                                                                                                                                                                                                                                                                       bal lot collection boxes are unmanned and unmonitored .                 to have their account un locked .
                                                                                                                                                                                                                                                                                                                                                                                                               This can include deleting the
                                                                                                                                                                                                                                                                                                                                                                                                                1 vvo:::t:a::. that violated the rules, or


                                                                                                                                                                                                                                                                                                                                                                                                                            I;I ~;::~~: :~~s~pecific account

                        8:23AM        jEasy target:      I you be •           l if .. ,~ . ; D    :.:      I boxes ~ i ght be          ' I'm                .. ,           i ~asy target:           you be            I if I        1Drop Box                                                        13:                 14:51 PM     We wantto fl~g a "u" "u"'                i ; where he states Mail-                        ' w'""'                post
                                                                                                                                                                                         precinct boxes might be targeted? I'm                                                                                                        in ballot drop boxes are unmanned and unmon itored. On the
                                                                                                                                                                                                                                                                                   "-
                                                                                                                                                                                          mostly Republ ican precincts will be                                                                                                       lonour1dsthat its misinformation and misrepresents the voting
                                                                                                                                                                                        The rioters have shown they will sow                                                                                                         lproc;oss and when votes are counted. Leading to potential
                                                                                                                                                                                                                                                                                                                                     l c ~.~~';;~~it;w~i:th the publ ic.
                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                        division and chaos they can. Use common
                                      https://twitter.com/BrianGoodl ife/status/1309151581556924419                                                                                  Ms. PhD . Ma il in drop boxes are unmanned and                                                                                                  I~                      i      .com/BrianGood life/status/1309151581556924419
                                                                                                                                                                                     i       Vote in person.Antifa/BLM can destroy
                                                                                                                                                                             •vvu::. of ballots with bleach, ac id and gas.


                        6:59AM        yote In             at your lli.. J place. CA SOS has • I             'of poll I          so use your local     ..,                                                                                      IDrop Box                                                                 15:04 PM
                                      w•eb:; i te to locate the nearest one.                                                                                                 I      hundreds of poll locations so use your loca l                                                  "-                                                             :       .com/BrianGood life/status/1309130427899277313
                                                                                                                                                                           jC•our;ty Registrars website to locate the nearest one.                                                                                                     from user @BrianGoodlife. The post presents misinformation and it
                                      Oh and Dropboxes are unsafe.                                                                                                                                                                                                        >R .                                                        is also inaccurate and misrepresents voter rolls , ballot collection,
                                                                                                                                                                           loh and Dropboxes are unsafe.                                                                 Z : re~                                                      and the security and safety of drop boxes. Leading to potential
                                      https://twitter.com/BrianGoodl ife/status/1309130427899277313                                                                                                                                                                                                                                               with the publ ic. User routine ly posts misinformation
                                                                                                                                                                                                                                                                                                                                             i the
                        4:44AM                                                                                                                                                  li   i 1 hired a pure       • Joe          t firm to           !Ba llot                                                                  14:01 PM     The statement in this tweetthat "        i     1hired a pure I     1 Joe  ' "' "    i.. , to let you know that jNo                        Taken
                                                                                                                                                                           Icount and "harvest" votes. No way Republ icans get a                Collection/ Harvesting             ' '_-
                                                                                                                                                                                                                                                                                                            '"'                      IDe>m<>crat firm to count and "harvest" votes." is completely false:      after a review, we didn 't find a
                                                                                                                                                                           lfair shake. Lavvyers, get started!!! @GOPLeader                                                                                                          lhttps //hNiitter.com/reaiDonaldTrump/status/1315981668784709632?                i of our civic integrity
                                                                                                                                                                                li   i is in big trouble. Vote Trump and watch the                                                                                                    s=20 Ba llots in Californ ia are only counted by local elections             i in the content you reported.



                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                       comeback of them all !!! Also , New York and                                                                                                      ;:~~~~~~~;in an open and transparent process. This tweet undermines
                                                                                                                                                                             II i - go for it! The statement in this tweet that                                                                                                                   confidence that the ir votes will be fairly and properly
                                                                                                                                                                                  li   i hired a pure Sleepy Joe Democrat firm to                                                                                                                    Please see relevant election codes: Re levant ECs
                                                                                                                                                                           icount and "harvest" votes." is complete ly false.                                                                                                            5004 ,15104,15360 republic observation From our Voting Law
                                                                                                                                                                           ~ ~~' o~e:;~~~~:~r.com/reaiDonaldTrump/status/ 131598166                                                                                                             li       Handbook: sos.ca.gov/elections/publications-and-
                                                                                                                                                                                                                                                                                                                                                           i               li              I wou ld like to watch
                                                                                                                                                                                                                                                                                                                                       how ballots get counted on election night to see how it works. Is
                                                                                                                                                                                                                                                                                                                                       this process open to the public? (Please contact your county
                                                                                                                                                                                                                                                                                                                                         I i         offic ial to ask if there are COVID-19 specific instructions
                                                                                                                                                                                                                                                                                                                                          I        to elections observers.] Yes. The entire process , from the
                                                                                                                                                                                                                                                                                                                                     ~ ~::~:;:~of the vote-by-mai l ba llot envelopes to the counting of
                                                                                                                                                                                                                                                                                                                                     It    II      on election night is open to the public. (E lections Code§§
                                                                                                                                                                                                                                                                                                                                         5004 , 15104) Contact your loca l election official for more
                                                                                                                                                                                                                                                                                                                                     linlornnation on observing the process on election night. Additionally,
                                                                                                                                                                                                                                                                                                                                       to test the accuracy of the counting mach ines prior to the official
                                                                                                                                                                                                                                                                                                                                              i         of election results, each county election official must
                                                                                                                                                                                                                                                                                                                                     1co•nduct a public manual count of the ballots cast in one percent of
                                                                                                                                                                                                                                                                                                                                       the precincts or a two-part public manual count; the ballots counted
                                                                                                                                                                                                                                                                                                                                       are chosen at random by the election official. (E lections Code§
                                                                                                                                                                                                                                                                                                                                         5360) Relevant ECs 15101 re county's as entities who county:
                                                                                                                                                                                                                                                                                                                                     IJurisd i ctii ons count ballots through a detailed process in EC 15100
                                                                                                                                                                                                                                                                                                                                       et seq.


                                                                      -
1Willer                 9:48PM                                          ------------------------------------------------~~~~~~~~~~~~Jus~ttl~ettin~gyo~u~kno~
                                                                                                                                                         w m~y~~~t:~B~all o~ti•C~astt~Priioarrlclto~~~
                                                                                                                                                                                                     ~ 742<                                                                                                              ~PM                                                                                                    Post still up as of 9/25 3:24 PM      No        Taken
                                                                                                                                                                           lballet has already been cast .... some how with out     Date                                           ::...-:                                                         :     .com/underhil4517/status/1308221513263271938
                                                                                                                                                                           jever reach ing my house. Not I king this. #DNC2020                                                                                                           from user @underhill4517. The post presents misinformation and


                                                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                           I#DNC #Ca lifornia
                                                                                                                                                                           i htt:ps://oNitter.com/underhil4517/status/1308221513263
                                                                                                                                                                                                                                                                          >R .
                                                                                                                                                                                                                                                                         s:re~
                                                                                                                                                                                                                                                                                                                                         ~~:'~~:~:r~~i~the   voting process and when votes are counted .
                                                                                                                                                                                                                                                                                                                                                  to potential confusion with the public. User routinely posts
                                                                                                                                                                           j271938                                                                                                                                                                i                  regarding the election/voting.

You Tube   11 /9/2020   N/A           !TI ind ividual made a youtube video of himself registering to vote (or attempting to) under a fake alias ("Marco Fernandez") in would like to report voter reg istration fraud .Th is           !Voter Fraud                      N/A                                 1/13/2020   11:31 AM        Hi all , My name is Jenna Dresner with the Office of Election                          YouTube removed post                                             j10:13 AM
                                       Los Ange les County, Californ ia, in hopes of the video going viral. (He is also spreading false information about CA voter laws.) lin;j ivii dual made a youtube video of himself registering                                                                                                ~ ~~~~~~;:~,~~~;,for the California Secretary of State. I wanted to
                                                                                                                                                                          ito vote (or attempting to) under a fake alias ("Marco                                                                                                     lr_.,,     this video where an ind ividual made a Youtube video of
                                       https://W'N'N.youtube.com/watch?v=r-hy01_ 1OE4&t=130s                                                                              i ~;:~~:n;;t";~:~1 in Los Ange les County, Californ ia, in                                                                                                 I hii1nsellf atterr..;.otii ..
                                                                                                                                                                                                                                                                                                                                                                 n'."q to register to vote under a fake alias. The
                                                                                                                                                                           It         of the video going viral. (He is also spreading                                                                                                l v~i::~u~~~~~p;~:t makes false claims around Californ ia elections,
                                                                                                                                                                          Ifalse information about CA voter laws.)         Here is the                                                                                               p1    I     that it wou ld be easy for non-citizens to vote, that there
                                                                                                                                                                             i         https://W'N'N.youtube.com/watch?v=r-                                                                                                           are many "fake reg istered voters" out there, and that you could pay
                                                                                                                                                                          ihvOI                         The individual who made the                                                                                                             of people to set up fake voter reg istrations to sway
                                                                                                                                                                          Ivi-de~ is Pau l Leach 6021 Hackers Ln Agoura Hills,                                                                                                           I i      As ide from being fa lse, these claims fue l distrust in our
                                                                                                                                                                          leA 91301 -1409 DOB: July 20, 1972 The fake ema il                                                                                                             I i     and display an intent at multiple cases of voter fraud
                                                                                                                                                                          !he used is marcofern72@yahoo.com He may also go                                                                                                            which are illegal. Here is the video:
                                                                                                                                                                          ~ ~y an al ias: Paul Soleil To the best of my knowledge,                                                                                                   I https """"''·y;outub<wom/we<tcll?v=r -hy1:ll_1OE4&t= 130s         Please
                                                                                                                                                                           jthe information I have provided is correct. Thank you                                                                                                      let me know if you need additional information . Jenna
                                                                                                                                                                          Iso much for look ing into th is matter.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3/4
                                                                                                                                                                                                         Case 2:21-cv-04954 Document 1-9 Filed 06/17/21 Page 5 of 5 Page ID #:62




Platform   Date of Post   Time of Post   Screenshot/Text/Link                                                                                                          Misinformation                                             Indicator           Tracking Number    Date Reported   Time Reported   Reporting Details                                                      Social Media Action Taken      Result    Date Removed   Time Removed
YouTube    9/22/2020      2:00:00 PM     "The states are taking reasonable steps to clean up the rolls and that led in part to a settlement with Los Angeles county in "the the states are taking reasonable steps to clean       Ballot Collection   Emailed YouTube no 9/24/20         4:40 PM         Report video- We wanted to flag this YouTube video because it          Video was removed from YouTube Removed   9/27/20        7:04 PM
                                         Californian Michigan they chant the court uh one court judge changed the rules to allow them to count ballots 14 days after   up the rolls and that led in part to a settlement with los                     case# yet.                                         misleads community members about elections or other civic
                                         the election and mandated ballot harvesting and what is ballot harvesting it basically means anybody can take anyone's ballot angeles county in californiain michigan they chant the                                                                            processes and misrepresents the safety and security of mail-in
                                         and bring it to the polling place again more opportunity".                                                                    court uh one court judge changed the rules to allow                                                                               ballots.
                                                                                                                                                                       them to count ballots 14 days after the election and                                                                              https://www.youtube.com/watch?v=rYhZobZ-
                                         https://www.youtube.com/watch?v=rYhZobZ-5IM#:~:text=california&text=ballot&text=harvesting&text=california&text=california mandated ballotharvesting and what is ballot                                                                                         5IM#:~:text=california&text=ballot&text=harvesting&text=california&t
                                                                                                                                                                       harvesting it basically means anybody can take                                                                                    ext=california
                                                                                                                                                                       anyone's ballot and bring it to the polling place again
                                                                                                                                                                       more opportunity"....Ballot Collection/Harvesting; Voter
                                                                                                                                                                       Rolls. Head of conservative group Judicial Watch
                                                                                                                                                                       hosts video alleging Democrats benefit from incorrect
                                                                                                                                                                       voter rolls and ballot collection. Has 2,398 views as of
                                                                                                                                                                       4:07pm 9/22.




                                                                                                                                                                                                                                                                                                                                                                                                                                                       4/4
